Citation Nr: 1301270	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  04-00 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right hand disorder, claimed as Raynaud's Syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Virtual VA paperless claims processing system was reviewed.

This case was previously before the Board in June 2007, September 2010, and February 2012 and was remanded for additional development.

The  issues of entitlement to service connection for depression and entitlement to service connection for hypertension and coronary artery disease to include as secondary to depression have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with Raynaud's Syndrome of the right hand.

2.  He is competent to report the circumstances of his service and his symptoms.

3.  The report of a March 2012 VA consultation for hand and finger conditions including artery and vein conditions is competent evidence that the Veteran does not have Raynaud's Syndrome of the right hand as the result of his active duty service.

4.  The preponderance of the evidence reflects that the Veteran does not have Raynaud's Syndrome in his right hand due to any incident of his active duty service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a right hand disorder, claimed as Raynaud's Syndrome are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the issues on appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

A June 2009 letter explained the evidence necessary to substantiate a claim for service connection. The letter also notified him how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). As VCAA notice was not completed prior to the initial AOJ adjudication of the claim, such notice was not compliant with Pelegrini.  However, since the case was readjudicated thereafter, there has been no prejudice to the Veteran in this regard.  See Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006).

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records and reports of post-service medical treatment and a report of a March 2012 VA audiological examination. VA has a duty to ensure the resulting medical opinions are adequate. Barr v. Nicholson, 21 Vet.App.303, 312 (2007). The May 2011 examination report reflects review of the claims file, and interview with, and examination of, the Veteran. The examination is adequate to decide this claim.

The applicable duties to notify and assist have been satisfied. There is sufficient evidence on file in order to decide this appeal and the Veteran has been given ample opportunity to present evidence and argument in support of his claims. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review. See 38 C.F.R. § 3.103 (2012). 

Service Connection

The Veteran seeks service connection for a right hand disability claimed as Raynaud's Syndrome resulting from an injury in service.  Alternatively the Veteran, through his representative has claimed that his Raynaud's Syndrome is a result of exposure to cold weather while serving in Korea.  There is no competent, probative evidence supporting his claim. The Board must deny his claim. 38 C.F.R. § 3.102.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim of service connection. When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

In McClain v. Nicholson, 21 Vet.App. 319, 321-323 (2007), the Court held that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. 

Certain chronic disabilities, to include Raynaud's Syndrome, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

The Veteran's active duty service treatment records reflect that both his November 1970 entrance examination and May 1972 exit examination list his upper extremities as normal. In March 1972, the Veteran was surgically treated for a laceration to his right wrist that involved the tendons and a complete transection of the radial artery.

Post-service private treatment records indicated that the Veteran first sought treatment for Raynaud's syndrome 26 years after service, in December 1998, complaining of numbness and discoloration in the right hand which worsened with exposure to cold. He sought treatment again in January 1999. Records associated noted that he had Raynaud's Syndrome in his right hand. Specifically it was noted that he had vascular insufficiency made worse by exposure to cold. The January 1999 private examiner initially considered that the Veteran's condition was the result of his in-service injury, but concluded that the injury had been 26 years prior and the Veteran's Raynaud's Syndrome was, at that time, a recent development. Subsequent treatment records dating from February 1999 indicated that the Veteran continued to have numbness, pain and discoloration in his right hand. 

In December 2007, the Veteran was afforded a VA neurological examination which showed he had sensory neuropathy of the right hand which was more likely than not secondary to his laceration injury in service. A March 2009 rating decision granted service connection for sensory neuropathy of the right hand. The present claim was remanded to the RO in September 2010 for the RO to solicit an opinion from a VA examiner as to whether the Veteran's Raynaud's syndrome of the right hand is a result of his March 1972 in-service injury.

In September 2010, the Veteran underwent a VA examination. The examiner reviewed the Veteran's claims file and performed a physical examination of the Veteran. The examiner noted no discolorations on either hand. He opined that the Veteran's Raynaud's syndrome is less likely as not related to his injury in service. The examiner explained that the treatment records show that in September 2002, the Veteran presented with symptoms of Raynaud's in his left finger and an April 1999 diagnosis was of bilateral Raynaud's disease. However, the Veteran only injured his right hand during service. Therefore, the examiner concluded that if the Raynaud's was due to his in-service injury, it would be present in only the injured right hand and not in both hands.

As the examiner based his opinion on an exclusionary principle, but failed to answer the direct question of whether the Veteran's Raynaud's syndrome in his right hand is etiologically related to his in-service right hand injury the present claim was once again remanded for an etiological opinion.  

In March 2012, the Veteran underwent another VA examination. The examination report addressed both orthopedic and vascular conditions. His claims file was once again reviewed and another physical examination was performed. The Veteran noted that when his fingers get cold they are hard to move and cause him pain. It was noted on the orthopedic examination that x-rays revealed he had degenerative arthritis in his hands bilaterally. The vascular examination report noted he was diagnosed with Raynaud's Syndrome in 1999. He reported his fingers turn white and sometimes red when exposed to cold. He again reported pain in his fingers when cold. The examiner noted the Veteran had characteristic attacks with color changes and pain due to exposure to cold or emotional upsets. She opined that the Veteran's Raynaud's Syndrome was less likely than not incurred in or caused by the claimed in-service right hand injury. As a rationale, she noted the 1999 diagnosis of bilateral Raynaud's Syndrome as well as the September 2002 diagnosis of Raynaud's Syndrome in the Veteran's left finger. The examiner then noted that his in-service injury to his right wrist would not cause Raynaud's Syndrome and most definitely would not cause Raynaud's Syndrome bilaterally.

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence." See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). However, the Court has held that the Board may not reject medical opinions based on its own medical judgment. See Obert v. Brown, 5 Vet.App. 30 (1993), and Colvin v. Derwinski, 1 Vet.App. 171 (1991). In this case, the Board places greater weight of probative value on the opinion of the March 2012 VA examiner who provided a detailed explanation for her opinion based on sound medical principles and the Veteran's past medical history. It is further noted that the September 2010 VA examiner also provided a negative etiological opinion. 

The Veteran contends that his right hand Raynaud's Syndrome is the result of the severe laceration he had during service which required surgery or alternatively, per his representative, as a result of exposure to extreme cold while serving in Korea. Service treatment records included no reference to complaints of exposure to extreme cold or complaints of symptoms associated with Raynaud's Syndrome following surgery on his right wrist. While the absence of any mention of any complaints in the service treatment record is not dispositive to a denial of the claim, as it bears upon medical nexus evidence, the first documented complaint of any symptoms associated with Raynaud's Syndrome comes from a January 1999 private treatment note almost three decades after his discharge from active service. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim). The fact of this chronology in addition to the medical evidence indicating that the Veteran has Raynaud's Syndrome bilaterally, not just in his right hand, must be considered as it bears upon the question of nexus between the claimed right hand Raynaud's Syndrome resulting from the in-service right wrist laceration and the current diagnosis.

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet.App. 465, 469-70 (1994). The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion as to the etiology of his hearing loss. The Veteran is not competent to opine on medical matters such as diagnoses or etiology of medical disorders, and his opinion as to his right hand Raynaud's syndrome and its relationship to his in-service right wrist laceration is therefore entitled to no weight of probative value. See Cromley v. Brown, 7 Vet.App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992). 

Most critically, the Veteran's essential contention of a nexus between the in-service right wrist laceration and his current diagnosis has been fully investigated as mandated by the Court's decision in Jandreau. The Veteran's representative's most recent claim that his right hand Raynaud's Syndrome is the result of cold exposure while serving in Korea, while a new theory on etiology, is not in any way supported by the record or in any previous contentions by the Veteran. The March 2012 VA examiner found that the Veteran's Raynaud's Syndrome could not have been caused by his in-service right wrist laceration, using as further support the fact that the Veteran has Raynaud's Syndrome bilaterally indicating the cause is something other than his in-service right wrist laceration. 

The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim. Therefore, the Veteran's claim for service connection for a right hand condition, claimed as Raynaud's Syndrome must be denied. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 


ORDER

Service connection for a right hand disorder, claimed as Raynaud's Syndrome is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


